Citation Nr: 1454717	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  07-11 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating higher than 20 percent for diabetes mellitus.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from April 1969 to March 1971 and reportedly served in the United States Naval Reserve.


This case initially came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that granted service connection for diabetes mellitus, and assigned an initial 20 percent disability rating, and declined to reopen the Veteran's previously denied claim for service connection for hypertension.  

In March 2009, the Veteran testified during a hearing at the RO before a Veterans Law Judge no longer at the Board.  A transcript of the hearing is of record.

In a March 2012 decision, the Board reopened the Veteran's previously denied claim for service connection for hypertension and remanded his case to the Agency of Original Jurisdiction (AOJ) for further development.

In August 2012, the Board remanded the Veteran's case to the AOJ to comply with his request to have a new hearing at the RO before a current member of the Board.

Also in August 2012, the Board referred the matters of entitlement to service connection for bilateral hearing loss, and a bilateral eye disability including as due to service-connected diabetes mellitus, to the AOJ for development and adjudication.  The AOJ has yet considered these new claims and they are, again, referred to the AOJ for appropriate development and adjudication.

In September 2014, the Veteran testified before the undersigned.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During his September 2014 Board hearing, the Veteran testified that he had peripheral neuropathy in his hands and legs that caused pain and spasms.  He used a cane to ambulate due to the peripheral neuropathy that affected his ability to stand for a prolonged time.  Id. at 3.  The Veteran took insulin, had vision problems for which glasses were recently prescribed, and erectile dysfunction, and wore special shoes, due to his diabetes mellitus.  Id. at 5-7.

A December 2012 VA examiner (who examined the Veteran in August 2005 and February 2006) indicated that the Veteran had diabetic peripheral neuropathy and diabetic retinopathy.  See December 2012 VA examination report at page 2.  However, an eye questionnaire was not provided by an ophthalmologist or optometrist, as directed in the examination report.  Id.  The examiner also noted that the Veteran did not have erectile dysfunction or upper extremity pain or numbness due to diabetes.  Id.

Given the Veteran's testimony, he is entitled to a new examination.  See e.g., Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).

The March 2012 remand directed the AOJ to obtain relevant service records regarding the Veteran's United States Naval Reserve service from 1971 to 1975 (as noted by a February 2006 VA examiner).  In response to the AOJ's April 2012 request, the National Personnel Records Center (NPRC) only provided service treatment records for the Veteran's active duty.  

There is no indication that the AOJ mad further efforts to obtain the Veteran's Reserve service records.

VA's duty to assist claimants in obtaining evidence necessary to substantiate their claims includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A. § 5103A(b)(1) (West 2002) Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).  As part of that assistance, "whenever the Secretary attempts to obtain records from a Federal department or agency . . . the efforts to obtain those records shall continue until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  38 U.S.C. § 5103(b)(3) (West 2002 & Supp. 2013).  Cases in which VA may conclude that no further efforts are required include those in which the Federal department or agency advises VA that the requested records do not exist or the custodian does not have them.  38 C.F.R. § 3.159(e) (2014). 

It is not likely that the single request to NPRC for the Veteran's Reserve records would be sufficient.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).

Further, the Veteran testified that he was last seen at the VA medical center (VAMC) in Sacramento, California, less than a week before the September 2014 hearing.  See Board hearing at page 4.  He was scheduled to see his primary care physician in October 2014 and an eye doctor in November 2014.  

The Veteran's electronic file contains VA medical records dated to March 2013.  The identified records are not in the file.  As these may be relevant to his claim, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b)-(c) (2014).

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Department of the Navy, and any other appropriate federal records repository and request verification of the Veteran's Naval Reserve service from 1971 to 1975, including all periods of active and inactive duty for training, and his service treatment and personnel records for this Reserve service.

a. If, it is indicated that no records could be located based on the information provided, the AOJ should determine what information is incorrect or incomplete. 

b. All attempts to obtain this data, and any responses received, should be documented in the claims folder.  If it is determined that the Veteran's service treatment records are unavailable or unattainable, he should be notified in accordance with the procedures set forth in 38 C.F.R. § 3.159(e), of the efforts made to obtain the records and of any additional actions that will be taken with regard to his claims.

2. Obtain all medical records regarding the Veteran's treatment at VA since March 2013, to specifically include October 2014 primary care records and November 2014 eye examination notes.  If any requested records cannot be obtained, the appellant must be notified of the attempts made and of what additional actions will be taken with regard to his claim.

3. After completing the development requested above, schedule the Veteran for VA examinations (including ophthalmologic) to ascertain the current severity and all manifestations of his service-connected diabetes mellitus, type II.  The examiner(s) should review the claims file in conjunction with the examination.

a. The examiner(s) should indicate whether the Veteran's diabetes mellitus, type II requires insulin, oral hypoglycemic agent, restricted diet, and/or regulation of activities.  If the Veteran has hypoglycemic reactions or ketoacidosis episodes, the examiner(s) should state how long they last and what kind of care is necessary.

b. The examiner(s) should address the nature and severity of any additional complications that the Veteran has as a result of his service-connected disability. Specifically, his reported diabetic peripheral neuropathy of the bilateral upper and lower extremities, diabetic retinopathy, erectile dysfunction, and foot/skin complications should be fully evaluated, with separate examinations (including ophthalmologic) scheduled.

c. The examiner should opine whether hypertension was caused or aggravated by diabetes mellitus.

The examiner should provide reasons for the opinions.

4. If any issue on appeal is not granted in full, issue a supplemental statement of the case.  Then return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

